DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because of the including of legal phraseology, e.g. comprises.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "angle" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 44 and 54, the use of the terms “during an intended use” and “when used as intended” in lines 12 and 2 respectively is confusing. It is not understood within what context the intention or step to perform the claimed results of shaping the gingiva is done, making the claim indefinite.


Regarding claim 60, the use of the term “two depressions” in line 1 is confusing. The claim depends on claim 59 that depends on claim 58. Where said claim 58 uses the term “at least one depression”. It is not understood if in claim 58 describes that can be only one depression, how in claim 60 is describing two depressions. The quantity of the possibilities of described in both claims can be contradictory, making the claim indefinite.
Claim 62 recites the limitation "predetermined break area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 47 is objected to because of the following informalities:  It used the term “screwing in mechanism” in the claim, while in claim 44 uses the term “screwing-in mechanism”.  It is suggested to maintain the same nomenclature across the claims. Appropriate correction is required.
Claim 59 is objected to because of the following in formalities: It is used the term “depression” in line 1, but the claim depends on claim 58 that uses the term “at least one depression”. It suggested to use the same nomenclature across the claims, e.g. a depression of the at least one depression, in order to avoid potential confusion. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44-46, 48-50, 52-55 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaty et al. (US 20020025505 A1).
[AltContent: textbox (A portion of the Secondary part that conically tapers inwardly at a coronal end region)][AltContent: textbox (Screwing-in mechanism)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screwing-in tool)][AltContent: arrow][AltContent: textbox (Self-retaining structure)][AltContent: arrow][AltContent: textbox (Secondary-part screw)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: textbox (Recess)][AltContent: ][AltContent: textbox (Secondary-part body of the Secondary-part)][AltContent: arrow]      
    PNG
    media_image1.png
    474
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    480
    media_image2.png
    Greyscale

[AltContent: textbox ()][AltContent: ][AltContent: arrow][AltContent: textbox (Self-retaining structure on the secondary-part screw)][AltContent: textbox (Self-retaining structure on the secondary-part body)][AltContent: textbox (Screwing-in mechanism)][AltContent: ][AltContent: arrow][AltContent: rect][AltContent: textbox (Fig. 12d zoomed portion)][AltContent: arrow][AltContent: ][AltContent: textbox (A portion of the Secondary part conically tapers inwardly at a coronal end region)]
    PNG
    media_image3.png
    437
    484
    media_image3.png
    Greyscale
          
    PNG
    media_image4.png
    150
    179
    media_image4.png
    Greyscale

[AltContent: textbox (Snap-in portion)][AltContent: arrow][AltContent: ][AltContent: textbox (Shoulder)][AltContent: arrow][AltContent: textbox (Auxiliary part)][AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: textbox (Contour shaping the gingiva)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A portion of the Secondary part conically tapers inwardly at a coronal end region)]
    PNG
    media_image5.png
    587
    422
    media_image5.png
    Greyscale

Regarding claim 44, Beaty et al. discloses secondary part (184) for attachment to a dental implant (180) (see annotated Fig. 12a, 14 and 16a above) and suitable for receiving an auxiliary part or tertiary part (260), including: 
- a secondary-part body with a recess on the inside (see annotated Fig. 12a above), 
- a secondary-part screw (186) being able to be accommodated within the recess (see annotated Fig. 12a above), wherein the secondary part (184) has a screwing-in mechanism in the form of a contour for receiving a screwing-in tool (220) (see annotated Fig. 12d and 14 above, where the internal surface of the recess has a hexagonal shape, and a annular groove for retaining an O-ring, both in combination with the external surface of the secondary part screw retains the screwing in tool as shown in Fig. 14), for screwing in the dental implant (180) into a jawbone, if the dental implant (180) is connected to the secondary part (184), 
at least the secondary-part screw (186) has a self-retaining structure (212) for the screwing-in tool (220) (see annotated Fig. 14 above, where the O-ring (212) is at the height of the secondary-part screw and in combination with the O-ring retain the screwing-in tool), 
the self-retaining structure (212) is formed by a resilient head and formed by a snap-fit structure (see [0079] – “the O-ring 212 serves as a retention mechanism that allows a tool to remain coupled to the combination of the carrier 184 and a dental implant 182 during the installation process” and “the O-ring 212 can also be replaced with a C-ring having resilient properties”. Therefore, it is understood that the O-ring 212 is also of resilient properties that it is used to snap fit the screwing-in tool to the secondary part.), 
an outside of the secondary-part body is formed in such way that during an intended use of the secondary part (184), the outside of the secondary part tapers inwardly conically at a coronal end region on which an auxiliary part or tertiary part can be received, such that the secondary-part body has one coronal cone extending partially in the circumferential direction (see annotated Fig. 12d zoomed portion, 14 and 16a above), 
the outside of the second-part body includes an inclined surface forming an angle between the longitudinal axis of the secondary-part body and the conical portion (see annotated Fig. 12d zoomed portion, where the inclined surface on the coronal end region forms at least an angle in at each portion towards the coronal end portion with the longitudinal axis of the secondary-part body).  
However, Beaty et al. does not disclose that the angle between coronal cone of the secondary-part body and the longitudinal axis of the secondary-part body is between 5° and 15°.
On the other hand, by Beaty’s includes a cone shape including an angle at each portion of the coronal end of the secondary body, forming a gradual increasing in the angle in each portion towards the coronal end, in this way including in each portion of the coronal cone an angle substantially parallel to the longitudinal axis to an angle substantially orthogonal to the longitudinal axis.
Therefore, based on the conical portions of the Beaty’s secondary body, each conical portion with an increased angle with respect to the longitudinal axis of the secondary body, a person skill in the art would have been obvious before the effective filing date of the claimed invention that even when Beaty is silenced disclosing the claimed angles, the claimed angles of 5 degrees and a 15 degrees for the conical portion would have been present in at least one of the portions of the coronal cone for each angle. 
Regarding claim 45, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the screwing-in mechanism is arranged on the secondary-part screw (see annotated Fig. 12d above).
Regarding claim 46, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the screwing-in mechanism is arranged on the secondary-part screw (see annotated Fig. 12d and 14 above).
Regarding claim 48, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the secondary-part body further includes a self-retaining structure for the screwing-in tool (see annotated Fig.12d above and [0079], the secondary-part body includes a protrusion 214 on the interior wall that serves as a retention mechanism for the O-ring 212 that is the self-retaining structure for the screw-in tool (220)).
Regarding claim 49, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the self-retaining structure is formed by at least one a slit (see annotated Fig. 12d above, where the secondary-part body includes a slit (214) for retaining the O-ring (212) that is part of the self-retaining structure inside the secondary-part body).
Regarding claim 50, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the self-retaining structure is arranged on a screw head of the secondary-part screw (186) (see annotated 12d above, where the O-ring (212) is arranged/located adjacent to the screw head of the secondary-part screw 186).
Regarding claim 52, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 50, and where Beaty et al. discloses that the secondary-part body has a guide portion for a screwdriver, and said guide portion being arranged in the area of the screw head (see Fig. 14 above where the internal surface of the secondary-part body has the shape configured to guide and engage the screwdriver head).  
Regarding claim 53, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the recess is designed at least in part as a hexagon socket (see [0078]).  
Regarding claim 54, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the secondary-part body has, on the outside, a contour which, when used as intended, serves to shape the gingiva (see annotated Fig. 16a and [0085] – where the lower portion of the secondary-part body shape the gingiva during the healing period).  
Regarding claim 55, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the secondary-part body has a snap-fit contour for connection to an auxiliary part (260) (see annotated Fig. 14 and 16a above and [0078 and 0085], where on the external surface of the secondary-part body includes a groove 200 that engages with a protrusion 266 of the auxiliary part (260)).  
Regarding claim 57, Beaty discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Beaty et al. discloses that the snap-fit contour is formed in such a way that an auxiliary part (260), which can be snapped onto the secondary part (184), can be pressed, against a shoulder of the secondary part (184) parallel to the snap-on direction (see annotated Fig. 16a above, where the shoulder extends around the coronal end of the secondary part and the snap-in area is an annular ring, where both are parallel to each other and also parallel to the snap-on direction).  
Allowable Subject Matter
Claims 47, 51, 56 and 58-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 47, the claimed screwing in mechanism arranged in both of the secondary-part body and the secondary-part screw is not found in the prior art of Beaty.
Regarding claim 51, the claimed screw head of the secondary-part screw has, on the outside, a screw contour for a screwdriver for securing or releasing the secondary part on or from the dental implant, and the screw contour is designed as an external hexagon is not found in the prior of Beaty.
Regarding claim 56, the claimed secondary part having an anti-twist protection for the auxiliary part or tertiary part is not found in the prior art of Beaty.
Regarding claim 58, the claimed at least one depression for receiving an adhesive is not found in the prior art of Beaty.
Regarding claim 61, the claimed the secondary-part screw having at least one predetermined break area is not found in the prior art of Beaty.
Regarding claim 63, the claimed secondary-part body having a release thread for a release instrument is not found in the prior art of Beaty.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772